89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Mark Clinton RUSSELL, Appellant.
No. 95-3244.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 16, 1996.Filed:  May 9, 1996.

Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.
PER CURIAM.


1
A jury found Mark Clinton Russell guilty on all counts of an indictment charging him with one count of conspiracy to transport stolen checks and drafts valued at $5,000.00 or more in interstate commerce, a violation of 18 U.S.C. § 371, and nine counts of transporting stolen checks and drafts valued at $5,000.00 or more in interstate commerce, a violation of 18 U.S.C. § 2314.   The district court1 sentenced Russell to twenty-six months' imprisonment, to be followed by a three-year term of supervised release, and ordered Russell to pay restitution in the amount of $329,043.90.


2
On appeal, Russell contends that the district court erred in permitting the government to impeach him on the basis of statements Russell had made in a letter to investigating agents in Florida.   He also contends that the district court erred in calculating the amount of loss under section 2B1.1 of the sentencing guidelines.


3
Having reviewed the record, we are satisfied that Russell's contentions are without merit.   In light of the fact-intensive nature of the case, an extended opinion would have no precedential value.   Accordingly, we affirm without further discussion of the issues.   See 8th Cir.  R. 47B.



1
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa